COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:        Hani Hafiz Ibrahim Qutiefan v. Lubna Abdelziz Safi a/k/a
                            Lubna Aziz Safi

Appellate case number:      01-18-00425-CV

Trial court case number:    13-DCV-206211

Trial court:                505th District Court of Fort Bend County


       Appellant, Hani Hafiz Ibrahim Qutiefan, has filed a motion to extend time to file a
reply in support of his third motion for extension of time to file a motion for rehearing. See
TEX. R. APP. P. 49.1, 49.8. Appellant’s motion requested an extension of 10 business days,
or until December 15, 2021, to file a reply. To date, appellant has not filed a reply.
       Accordingly, the Court denies appellant’s motion to extend time to file a reply.
       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually      Acting for the Court


Date: December 30, 2021